COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Angelo Clark v. Carla Clark

Appellate case number:    01-13-00577-CV

Trial court case number: 2012-69700

Trial court:              257th District Court of Harris County

        On July 11, 2014, appellant, Angelo Clark, filed a second Motion for Default Judgment.
The motion is DENIED. The time for appellee’s brief to be filed has passed. Notice of the late
brief has been sent to the last known address for appellee (see Tex. R. App. P. 38.6(b)), and the
case has been set at issue and is eligible to be set for submission at any time.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                   Acting individually      Acting for the Court


Date: July 24, 2014